Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Amendment filed June 8, 2022.

3.	Claim 1 has been amended.

4.	Claims 1-20 have been examined and are pending with this action.


Response to Arguments
5.	Applicant's arguments filed June 8, 2022, have been fully considered, but are not persuasive.
Applicant argues the first element of claim 11, “automatically monitoring a schedule data structure over time, the schedule data structure identifying a plurality of future points in time at which a corresponding plurality of network environments is to be generated” (see Remarks, pg.9) by asserting that Martinez fails to teach or suggest monitoring a schedule “identifying a plurality of future points in time at which a corresponding plurality of network environments is to be generated”, and further adds “None of the referenced paragraphs discuss the generation of a network environment that is to be generated at a future point in time”.  The examiner disagrees.

A.	With respect to the emphasis on monitoring above, as well as the identification of a plurality of future points in time, these are inherent features or functions associated with utilizing a schedule in the context of Martinez’s invention.  Martinez teaches throughout of “monitoring” the cloud computing system (Martinez, [0012]: “monitoring the cloud-computing service”; [0017]: “the management module monitors a cloud-computing resource of the cloud-computing service through the adapter and provisions the cloud-computing resource”; [0070]: “and monitor one or more cloud-computing resources for the cloud-computing service or computer workload. For example, manager module 26 may provision one or more cloud-computing resources (e.g., provision one or more virtual machine instances) for a published cloud-computing service that is invoked”; and so on).  Furthermore, Martinez teaches employing a schedule.  A schedule in the context of Martinez’s invention, is clearly employed for the triggering of some action at a future point in time (see Martinez, paragraph [0071], “Manager module 26 may further schedule the start and stop time windows for the one or more cloud-computing resources… ”), responsive to some condition (see Martinez, paragraph [0075], “A match specifies the set of conditions that must be satisfied to match an event”, i.e., monitoring). Even though one of ordinary skill in the art would agree any action pertaining to a schedule is an action at a future point in time, Martinez makes this clear in paragraph [0123]: “The application store software ordering capability can include an intuitive interface for… schedule deployments upon purchase or for a date in the future, and the like” (emphasis added).
Martinez also teaches in paragraph [0105]: “Auto-scale 621 can add or remove instances of cloud-computing resources to increase or decrease the performance of computer workloads based on monitored resource consumption, a schedule, or a set of rules”  (emphasis added).  Clearly, from this citation above Martinez explicitly teaches monitoring a schedule for the generation of a network environment (i.e., resources).
The applicant seems to be ignoring the collective teachings of the citations within the cloud computing environment of Martinez and completely ignoring the general functions of a computer and operations of a network and merely arguing feature that are inherent, implicit, well-known, routine, or conventional, to one of ordinary skill in the art.
For these reasons above, Martinez clearly and explicitly discloses, teaches, or in the very least suggests “automatically monitoring a schedule data structure over time, the schedule data structure identifying a plurality of future points in time at which a corresponding plurality of network environments is to be generated”, as recited.

B.	In response to the argument that the limitation “based on a current point in time and the schedule data structure, determining that a first network environment of the plurality of network environments is to be designated for creation” is not taught by Martinez (see Remarks, page 10), the examiner disagrees.
Again, the applicant seem to be ignoring inherent or general knowledge of one of ordinary skill in the art with respect to the collective teachings of the references and the citations provided, and relying on an inherent feature of employing a schedule to assert the argument that not all words have been considered.  The schedule of Martinez is inherently based on a current point in time when future times match the current time, an action is triggered.  Martinez explicitly teaches “a first network environment of the plurality of network environments is to be designated for creation” in paragraph [0014], “to build a cloud-computing service from one or more cloud-computing resources, configure a cloud-computing service, or publish a cloud-computing service for consumption”.  Martinez’s further teaches that these cloud resources comprise network environments (see Martinez, [0021]: “The cloud-computing resource may be a storage resource, a network resource, an internal private resource, an external private resource, a secure public resource, a platform-as-a-service (PaaS), a software-as-a-service (SaaS), or an infrastructure-as-a-service (IaaS). The cloud-computing resource may be a hybrid cloud-computing resource comprising at least two of a physical resource, a virtualized resource, a private resource, a public resource, an internal resource, or an external resource”, emphasis added).
Martinez further adds in paragraph [0072], “in the format manager module 26 the user may have access to, or may create or modify, policy information or metamodel data relevant to the computer workloads with which the user can interact in the manager module 26. The manager/user of the manager module 26 may thus manage the provisioning of infrastructure and platform elements such that usage will be consistent with the policies of the enterprise, including operational and business policies, as well as technical requirements” (emphasis added).  Martinez also teaches in paragraph [0075], and [0119], the ability for the user to set up or designate network environment for creation via a user interface.
Therefore, coupled with the teachings of the first element, the citations provided, and inherent features of employing a schedule, Martinez explicitly teaches the second element of claim 11.

C.	In response to the argument that the limitation “in response to determining that the first network environment is to be designated for creation, store, on a storage device, first network provisioning metadata in a predetermined format associated with a network environment provisioner that is configured to provision the first network environment based on the first network provisioning metadata” is not taught by Martinez (see Remarks, page 11), the examiner disagrees.
With respect to the citation of paragraph [0075] of Martinez to disclose, teach, or suggest the element “in response to determining that the first network environment is to be designated for creation”, the contents of paragraph [0075], was merely to show the triggering element or the matching of events.  Paragraph [0075] states, “Each condition specifies a property of an event or object contained by the event, which is matched against a set of one or more values using the supplied comparison operation”.  Martinez, further adds in paragraph [0078], the functions associated with matching to trigger an action “Event based policies relate to service level management and could include compound threshold rules that trigger an action, lifecycle event management, compound event sequences, signature detection, and policy stacking, and the like. For example, a policy could be defined to restrict deployment of a computing workload to private internal clouds in a specific country”.
With respect to the storing functionality of the above claim element, Martinez explicitly teaches in paragraph [0106], “Each computing workload may have policy and metadata information stored by the system that includes what computing workload it is, how the computing workload is used, how quickly the computing workload needs to be performed, and the like. Each computing workload is instantiated through a customizable workflow” (emphasis added).  Martinez also teaches in paragraph [0067] how the metadata is applied using policies for provisioning, “the metamodel provides a flexible structure to organize metadata and apply the same policies using a combination of system and user supplied metadata that may indicate use of the same policy… The metamodel allows a policy that requires provisioning in the most fault tolerant data center to be assigned Tier 5 or Tier 1 metadata, depending on the definition of the most fault tolerant data center in that specific operating environment” (emphasis added).
	In response to the argument with respect to the secondary reference, Nelson.  The “common format” taught by Nelson does not teach away from the claimed invention because a common format is still a predetermined format.
	The applicant seems to be arguing everything and anything merely based on the citations not reciting identical language while ignoring general knowledge of one of ordinary skill in the art.
	The applicants are reminded, during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  Furthermore, while the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination.  During examination, the claims must be interpreted as broadly as their terms reasonably allow.  See In re American Academy of Science Tech Center, F.3d 2004 WL 1067528 (Fed. Cir. May 13, 2004).
	For the reasons above, claims 1-20 have been rejected and remain pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US 2012/0185913) in view of Nelson et al. (US 2018/0279092) and Official Notice. 
As per claim 1, Martinez teaches a method comprising: 
automatically, by a computing device comprising a processing device, monitoring a schedule data structure over time, the schedule data structure identifying a plurality of future points in time at which a corresponding plurality of network environments is to be generated (see Martinez, [0071]: “Manager module 26 may further schedule the start and stop time windows for the one or more cloud-computing resources, or govern a service level, such as per a service level agreement (SLA), or a threshold associated with the one or more cloud-computing resources”;  [0098]: “This detection and cleanup process could also be initiated by a periodic job that gets run automatically by the platform 20 according to a schedule, by detection of events”; [0105]: “Auto-scale 621 can add or remove instances of cloud-computing resources to increase or decrease the performance of computer workloads based on monitored resource consumption, a schedule, or a set of rules”; [0120], “Automated governance through the present invention may enable new capacity optimization strategies to maximize the utilization of hardware and server resources through the dynamic placement of different sized workloads, where the platform may manage placement of workloads from large (e.g. production applications, load test environments) to small (e.g. virtual desktops), perform monitoring and manage application auto-scaling, roll-overs seamlessly to external cloud providers when internal capacity limits are reached, and the like… To enable this, the platform may perform application monitoring, workload placement, workload scheduling as well as workload and application auto-scaling, and the like, as appropriate”; and [0123]: “The application store software ordering capability can include an intuitive interface for browsing and purchasing published software and services, allow a user to purchase software and services for itself or on behalf of an entire group of users, schedule deployments upon purchase or for a date in the future, and the like”); and
based on a current point in time and the schedule data structure, determining that a first network environment of the plurality of network environments is to be designated for creation (see Martinez, [0014]: “the build module allows a developer to create a cloud-computing service (e.g., IaaS, PaaS, and SaaS) comprising one or more cloud-computing resources. The build module may utilize build scripts to build a cloud-computing service from one or more cloud-computing resources, configure a cloud-computing service, or publish a cloud-computing service for consumption”; [0021]: “The cloud-computing resource may be a storage resource, a network resource, an internal private resource, an external private resource, a secure public resource, a platform-as-a-service (PaaS), a software-as-a-service (SaaS), or an infrastructure-as-a-service (IaaS). The cloud-computing resource may be a hybrid cloud-computing resource comprising at least two of a physical resource, a virtualized resource, a private resource, a public resource, an internal resource, or an external resource”; [0072]: “As in the other components of the platform 20, in the format manager module 26 the user may have access to, or may create or modify, policy information or metamodel data relevant to the computer workloads with which the user can interact in the manager module 26. The manager/user of the manager module 26 may thus manage the provisioning of infrastructure and platform elements such that usage will be consistent with the policies of the enterprise, including operational and business policies, as well as technical requirements”; [0075]: “A rule is comprised of one or more match constraints and each match constraint must be satisfied, by a logical "and" operation, within a specified sliding time window in order for the notification actions to be invoked. A match specifies the set of conditions that must be satisfied to match an event”; and [0119]: “In embodiments, the present invention may provide many advantages, including a unified interface to deploy and monitor workloads across internal and external service providers; rapid creation of new workloads and re-architect existing ones for cloud portability and on-demand provisioning”).
Although Martinez explicitly teaches in response to determining that the first network environment is to be designated for creation (see Martinez, [0075]: “A rule is comprised of one or more match constraints and each match constraint must be satisfied, by a logical "and" operation, within a specified sliding time window in order for the notification actions to be invoked. A match specifies the set of conditions that must be satisfied to match an event”; and [0078]), storing, on a storage device, provisioning metadata associated with the network environment provisioner that is configured to provision the first network resource environment based on the first provisioning metadata (see Martinez, [0067]: “Builder module 29 may be configured to assemble, validate, and publish a cloud-computing service or computer workload for consumption (i.e., use) by a user… a policy that requires provisioning in the most fault tolerant data center to be assigned Tier 5 or Tier 1 metadata, depending on the definition of the most fault tolerant data center in that specific operating environment”; and [0108]: “Each computing workload may have policy and metadata information stored by the system that includes what computing workload it is, how the computing workload is used, how quickly the computing workload needs to be performed, and the like. Each computing workload is instantiated through a customizable workflow”), Martinez does not explicitly teach that the metadata is stored in a predetermined format associated with the network environment provisioner.
Nelson teaches metadata is stored in a predetermined format associated with the network environment provisioner (see Nelson, [0022]: “Metadata related to thin provisioning can include information (such as information of a file system) that keeps track of storage resources that have been allocated”; and [0025]: “The write data and associated metadata according to the common format can be saved to a recovery storage medium, which can be persistent in that the recovery storage medium can maintain its stored content even when power in the storage system is removed”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Martinez in view of Nelson by implementing storing metadata in a predetermined format associated with the network environment provisioner.  One would be motivated to do so because Martinez teaches in paragraph [0067]: “assigned Tier 5 or Tier 1 metadata, depending on the definition of the most fault tolerant data center in that specific operating environment”, emphasis added.
Although Martinez explicitly teaches a first network environment comprising computing devices (see Martinez, [0094]: “The platform 20 automatically parses the policy and metamodel data associated with the workload and ensures that the infrastructure elements, regardless of type, are provisioned, updated and operated in accordance with the policy. This capability allows the enterprise to avoid a great deal of effort, often unsuccessful due to the time required and the rapidly shifting requirements, that has previously been spent analyzing, discussing, and updating security policies, then configuring a host of disparate devices in an effort to comply with the changing policies”, emphasis added), and the first network provisioning metadata including information for provisioning (see Martinez, [0067]: “the metamodel provides a flexible structure to organize metadata and apply the same policies using a combination of system and user supplied metadata that may indicate use of the same policy, however may define the same policy in different ways. For example, in some embodiments, the system may consider a Tier 5 datacenter to be the most fault tolerant type of data center and a user may consider a Tier 1 data center to be the most tolerant. The metamodel allows a policy that requires provisioning in the most fault tolerant data center to be assigned Tier 5 or Tier 1 metadata, depending on the definition of the most fault tolerant data center in that specific operating environment”, emphasis added),  Martinez does not explicitly teach the first network environment includes a switch and a host and provisions a switch and a host.
The examiner takes Official Notice. Switches, routers, gateways, servers such as host, and more are well-known, routine, and conventional components of a network.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Martinez in view of Official Notice to include and provision switches and hosts because Martinez explicitly teach including network devices (see Martinez, [0021]: “The cloud-computing resource may be a storage resource, a network resource”; and [0060]: “By enabling federation of services, applications, platform elements, infrastructure elements and the like across multiple types of clouds (including internal and external clouds from varying vendors)”, emphasis added) and 
provisioning network resources (see Martinez, [0072]: “The manager/user of the manager module 26 may thus manage the provisioning of infrastructure and platform elements such that usage will be consistent with the policies of the enterprise, including operational and business policies, as well as technical requirements. For example, provisioning to expensive infrastructure elements may be confined to workloads that satisfy business rules that distinguish between mission critical elements and other elements” , emphasis added).
As per claim 2, which depends on claim 1, Martinez and Nelson teach further comprising: 
over a period of time, identifying, for each respective network environment of the plurality of network environments, a different subset of computing hosts from a pool of computing hosts for the respective network environment (see Martinez, [0094]: “This capability allows the enterprise to avoid a great deal of effort, often unsuccessful due to the time required and the rapidly shifting requirements, that has previously been spent analyzing, discussing, and updating security policies, then configuring a host of disparate devices in an effort to comply with the changing policies” and [0131]: “The components could be a marketplace, shared filesystem, filesystem client, server components, repository, user interface, and the like. The marketplace is the central `public` repository that hosts the components listed in the root catalog, consists of a cluster of servers hosting a portion of the shared filesystem and a subset of the software application workflow components to manage publishing, approvals, and browsing”); 
determining, for each respective network environment, network provisioning metadata for each computing host in the respective subset of computing hosts (see Martinez, [0067]: “The metamodel allows a policy that requires provisioning in the most fault tolerant data center to be assigned Tier 5 or Tier 1 metadata, depending on the definition of the most fault tolerant data center in that specific operating environment”; and [0108]: “Each computing workload may have policy and metadata information stored by the system that includes what computing workload it is, how the computing workload is used, how quickly the computing workload needs to be performed, and the like”); 
storing, for each respective network environment, different network provisioning metadata in the predetermined format (see claim 1 rejection above for teaching, motivation, and rationale); and 
notifying, for each respective network environment, a user associated with the respective network environment that the respective network environment is ready to be generated (see Martinez, [0104]: “Step 5 is executing the configured policy action, which could include notification of some set of individuals or other system by phone, email, pager, txt message, event bus, programmed call out, shell script, or other configured mechanism”).
As per claim 3, which depends on claim 1, Martinez teaches further comprising identifying, by the computing device based on the schedule data structure, a subset of computing hosts selected from a pool of computing hosts, the subset of computing hosts, according to the schedule data structure, being available for utilization in the first network environment (see Martinez, [0094]: “This capability allows the enterprise to avoid a great deal of effort, often unsuccessful due to the time required and the rapidly shifting requirements, that has previously been spent analyzing, discussing, and updating security policies, then configuring a host of disparate devices in an effort to comply with the changing policies”; and [0131]: “The components could be a marketplace, shared filesystem, filesystem client, server components, repository, user interface, and the like. The marketplace is the central `public` repository that hosts the components listed in the root catalog, consists of a cluster of servers hosting a portion of the shared filesystem and a subset of the software application workflow components to manage publishing, approvals, and browsing”).
As per claim 4, which depends on claim 3, Martinez teaches wherein the first network environment has a finite duration, and the computing hosts in the subset of computing hosts are available during the entire finite duration (see Martinez, [0068]: “Further, in some embodiments, the builder module 29 will enter the cloud-computing service in repository 30 when it is ready and available for consumption by users”; and [0110]: “For example, the condition may require that the computer workload for backup servers only operate during evening periods. To optimize performance of a computer workload, some embodiments may deploy a pre-determined set of cloud-computing resources to optimize the computer workloads' performance”).
As per claim 5, which depends on claim 3, Martinez teaches further comprising: determining, by the computing device, network provisioning metadata for each computing host in the subset of computing hosts, the network provisioning metadata for each computing host comprising: a communication address of a baseboard management controller that controls the computing host; and authentication credentials that authorize communication with the baseboard management controller (see Martinez, [0067], “In embodiments, the metamodel provides a flexible structure to organize metadata and apply the same policies using a combination of system and user supplied metadata that may indicate use of the same policy, however may define the same policy in different ways… The metamodel allows a policy that requires provisioning in the most fault tolerant data center to be assigned Tier 5 or Tier 1 metadata, depending on the definition of the most fault tolerant data center in that specific operating environment”; and [0108], “Each computing workload may have policy and metadata information stored by the system that includes what computing workload it is, how the computing workload is used, how quickly the computing workload needs to be performed, and the like”).
As per claim 6, which depends on claim 1, Martinez and Nelson teaches further comprising: 
identifying, for the first network environment, a first subset of computing hosts from a pool of computing hosts, and wherein the first network provisioning metadata identifies each computing host in the first subset of computing hosts (see Martinez, [0094]: “This capability allows the enterprise to avoid a great deal of effort, often unsuccessful due to the time required and the rapidly shifting requirements, that has previously been spent analyzing, discussing, and updating security policies, then configuring a host of disparate devices in an effort to comply with the changing policies” and [0131]: “The components could be a marketplace, shared filesystem, filesystem client, server components, repository, user interface, and the like. The marketplace is the central `public` repository that hosts the components listed in the root catalog, consists of a cluster of servers hosting a portion of the shared filesystem and a subset of the software application workflow components to manage publishing, approvals, and browsing”); 
based on a subsequent current point in time and the schedule data structure, determining that a second network environment is to be designated for creation (see Martinez, [0014]: “the build module allows a developer to create a cloud-computing service (e.g., IaaS, PaaS, and SaaS) comprising one or more cloud-computing resources. The build module may utilize build scripts to build a cloud-computing service from one or more cloud-computing resources, configure a cloud-computing service, or publish a cloud-computing service for consumption”; [0072]: “As in the other components of the platform 20, in the manager module 26 the user may have access to, or may create or modify, policy information or metamodel data relevant to the computer workloads with which the user can interact in the manager module 26. The manager/user of the manager module 26 may thus manage the provisioning of infrastructure and platform elements such that usage will be consistent with the policies of the enterprise, including operational and business policies, as well as technical requirements”; and [0119]: “In embodiments, the present invention may provide many advantages, including a unified interface to deploy and monitor workloads across internal and external service providers; rapid creation of new workloads and re-architect existing ones for cloud portability and on-demand provisioning”); 
identifying, for the second network environment, a second subset of computing hosts from the pool of computing hosts, wherein the second subset of computing hosts includes at least some computing hosts in the first subset of computing hosts (see Martinez, [0094]: “This capability allows the enterprise to avoid a great deal of effort, often unsuccessful due to the time required and the rapidly shifting requirements, that has previously been spent analyzing, discussing, and updating security policies, then configuring a host of disparate devices in an effort to comply with the changing policies” and [0131]: “The components could be a marketplace, shared filesystem, filesystem client, server components, repository, user interface, and the like. The marketplace is the central `public` repository that hosts the components listed in the root catalog, consists of a cluster of servers hosting a portion of the shared filesystem and a subset of the software application workflow components to manage publishing, approvals, and browsing”); and 
storing, on the storage device, second network provisioning metadata in the predetermined format associated with the network environment provisioner that is configured to provision the second network environment based on the second network provisioning metadata, the second network provisioning metadata identifying each computing host in the second subset of computing hosts (see claim 1 rejection above for teaching, motivation, and rationale).
As per claim 7, which depends on claim 1, Martinez teaches further comprising: 
determining a subset of computing hosts from a pool of computing hosts for the first network environment (see Martinez, [0094]: “This capability allows the enterprise to avoid a great deal of effort, often unsuccessful due to the time required and the rapidly shifting requirements, that has previously been spent analyzing, discussing, and updating security policies, then configuring a host of disparate devices in an effort to comply with the changing policies” and [0131]: “The components could be a marketplace, shared filesystem, filesystem client, server components, repository, user interface, and the like. The marketplace is the central `public` repository that hosts the components listed in the root catalog, consists of a cluster of servers hosting a portion of the shared filesystem and a subset of the software application workflow components to manage publishing, approvals, and browsing”); 
determining at least one switch that is coupled to the subset of computing hosts (see Martinez, [0060]: “enabling a federated constituency of internal and external service providers that can be selected (and switched as needed) to provide best fit and value”); 
determining a designated virtual local area network (VLAN) architecture of a plurality of different VLAN architectures (see Martinez, [0116]: “VLAN management”); and 
initiating one or more commands to the at least one switch to configure the at least one switch to have the designated VLAN architecture (see Martinez, [0010]: “wherein the cloud-computing service performs a computer workload and the cloud-computing service comprises the cloud-computing resource; an adapter configured to connect to the cloud-computing resource to the system and translate a management instruction received from the management module (e.g., intermediate representation of a command from a client) into a cloud application program interface call for the cloud-computing resource”; [0069]: “As noted above, as with the planning module 23 and the builder module 29, the consumption module 32 has access to policy information and other metamodel data that is associated with each workload, such that the workload may be consumed only in a manner that is consistent with such policy information. Thus consumption policies related to permitted time, permitted sets of users, security, pricing, resource consumption rules, and a wide variety of other policies may be maintained by the consumption module based on the policies associated with the workload in the platform 20”; and [0112]: “The screenshot shows the user interface of the manager module allowing a user to issue commands to cloud-computing services, such as stopping, running scripts, creating storage volumes, and attaching storage volumes to the cloud-computing services”).
As per claim 8, which depends on claim 1, Martinez teaches further comprising: 
subsequent to the network environment provisioner provisioning the first network environment based on the first network provisioning metadata, monitoring metadata associated with the first network environment (see Martinez, [0012]: “In various embodiments, the management module that manages the cloud-computing service comprises provisioning the cloud-computing service for a virtual private cloud, releasing the cloud-computing service for the virtual private cloud, accounting for usage of the cloud-computing service in the virtual private cloud, or monitoring the cloud-computing service”); 
determining that the metadata associated with the first network environment has changed (see Martinez, [0066]: “In the planner module 23 or in other components of the platform 20 associated with the planner module 23 the user may have access to, or may create or modify, policy information relevant to the computer workloads with which the user can interact in the planner module 23. The policy information may be stored in or associated with a meta model, which may enable the identification, characterization, and storage of a wide range of information, including policy information, that can be associated with a given workload. The metamodel data, including policy information, can be associated with the workload such that throughout the various components of the platform 20, from planning through deployment to a cloud, the workflow can be handled in a manner that is consistent with the metamodel data, and in particular consistent with the policies that are applicable to that workload”); 
automatically generating new network provisioning metadata that corresponds to the change (see Martinez, [0119]: “In embodiments, the present invention may provide many advantages, including a unified interface to deploy and monitor workloads across internal and external service providers; rapid creation of new workloads and re-architect existing ones for cloud portability and on-demand provisioning”; and 
sending a notification to a designated user that the new network provisioning metadata has been generated and is ready to be processed by the network environment provisioner (see Martinez, [0104]: “Step 5 is executing the configured policy action, which could include notification of some set of individuals or other system by phone, email, pager, txt message, event bus, programmed call out, shell script, or other configured mechanism”).
As per claim 9, which depends on claim 8, Martinez further teaches wherein determining that the metadata associated with the first network environment has changed comprises determining that a computing host of the subset of computing hosts has been designated to be removed from the first network environment (see Martinez, [0105]: “Auto-scale 621 can add or remove instances of cloud-computing resources to increase or decrease the performance of computer workloads based on monitored resource consumption, a schedule, or a set of rules”); and 
wherein automatically generating the new network provisioning metadata that corresponds to the change comprises automatically generating the new network provisioning metadata to omit any reference to the computing host that has been designated to be removed (see Martinez, [0072]: “As in the other components of the platform 20, in the manager module 26 the user may have access to, or may create or modify, policy information or metamodel data relevant to the computer workloads with which the user can interact in the manager module 26. The manager/user of the manager module 26 may thus manage the provisioning of infrastructure and platform elements such that usage will be consistent with the policies of the enterprise, including operational and business policies, as well as technical requirements”).
As per claim 10, which depends on claim 8, Martinez further teaches wherein determining that the metadata associated with the first network environment has changed comprises determining that an additional computing host is to be added to the first network environment (see Martinez, [0105]: “Auto-scale 621 can add or remove instances of cloud-computing resources to increase or decrease the performance of computer workloads based on monitored resource consumption, a schedule, or a set of rules”); and 
wherein automatically generating the new network provisioning metadata that corresponds to the change comprises automatically generating the new network provisioning metadata to include network provisioning metadata that identifies the additional computing host (see Martinez, [0072]: “As in the other components of the platform 20, in the manager module 26 the user may have access to, or may create or modify, policy information or metamodel data relevant to the computer workloads with which the user can interact in the manager module 26. The manager/user of the manager module 26 may thus manage the provisioning of infrastructure and platform elements such that usage will be consistent with the policies of the enterprise, including operational and business policies, as well as technical requirements”).

7.	Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US 2012/0185913) in view of Nelson et al. (US 2018/0279092).
INDEPENDENT:
As per claim 11, Martinez and Nelson teach a computing device, comprising: 
a memory (see Martinez, [0138]: “Computing module 900 might also include one or more memory modules, simply referred to herein as main memory 908”); and 
a processor device coupled to the memory (see Martinez, [0137]: “Computing module 900 might include, for example, one or more processors, controllers, control modules, or other processing devices, such as a processor 904”; and [0138]: “preferably random access memory (RAM) or other dynamic memory, might be used for storing information and instructions to be executed by processor 904”) to: 
automatically monitor a schedule data structure over time, the schedule data structure identifying a plurality of future points in time at which a corresponding plurality of network environments is to be generated; 
based on a current point in time and the schedule data structure, determine that a first network environment of the plurality of network environments is to be designated for creation; and 
in response to determining that the first network environment is to be designated for creation, store, on a storage device, first network provisioning metadata in a predetermined format associated with a network environment provisioner that is configured to provision the first network environment based on the first network provisioning metadata (see claim 1 rejection above).

As per claim 19, Martinez and Nelson teach a method comprising: 
automatically, by a computing device comprising a processing device, monitoring a schedule data structure over time, the schedule data structure identifying a future point in time at which a network environment is to be generated; 
based on a current point in time and the schedule data structure, determining that the network environment is to be designated for creation; and 
in response to determining that the network environment is to be designated for creation, storing, on a storage device, network provisioning metadata in a predetermined format associated with a network environment provisioner that is configured to provision the network environment based on the first network provisioning metadata (see claim 1 rejection above).

DEPENDENT:
As per claim 12, which depends on claim 11, Martinez and Nelson further teach wherein the processor device is further to: over a period of time, identify, for each respective network environment of the plurality of network environments, a different subset of computing hosts from a pool of computing hosts for the respective network environment; determine, for each respective network environment, network provisioning metadata for each computing host in the respective subset of computing hosts; store, for each respective network environment, different network provisioning metadata in the predetermined format; and notify, for each respective network environment, a user associated with the respective network environment that the respective network environment is ready to be generated (see Claim 2 rejection above).
As per claim 13, which depends on claim 11, Martinez further teaches wherein the processor device is further to identify, based on the schedule data structure, a subset of computing hosts selected from a pool of computing hosts, the subset of computing hosts, according to the schedule data structure, being available for utilization in the first network environment (see Claim 3 rejection above).
As per claim 14, which depends on claim 13, Martinez further teaches wherein the first network environment has a finite duration, and the computing hosts in the subset of computing hosts are available during the entire finite duration (see Claim 4 rejection above).
As per claim 15, which depends on claim 13, Martinez further teaches wherein the processor device is further to: determine network provisioning metadata for each computing host in the subset of computing hosts, the network provisioning metadata for each computing host comprising: a communication address of a baseboard management controller that controls the computing host; and authentication credentials that authorize communication with the baseboard management controller (see Claim 5 rejection above).
As per claim 16, which depends on claim 11, Martinez and Nelson further teach wherein the processor device is further to: identify, for the first network environment, a first subset of computing hosts from a pool of computing hosts, and wherein the first network provisioning metadata identifies each computing host in the first subset of computing hosts; based on a subsequent current point in time and the schedule data structure, determine that a second network environment is to be designated for creation; identify, for the second network environment, a second subset of computing hosts from the pool of computing hosts, wherein the second subset of computing hosts includes at least some computing hosts in the first subset of computing hosts; and store, on the storage device, second network provisioning metadata in the predetermined format associated with the network environment provisioner that is configured to provision the second network environment based on the second network provisioning metadata, the second network provisioning metadata identifying each computing host in the second subset of computing hosts (see Claim 6 rejection above).
As per claims 17 and 20, which respectively depend on claims 11 and 19, Martinez teaches further herein the processor device is further to: determine a subset of computing hosts from a pool of computing hosts for the first network environment; determine at least one switch that is coupled to the subset of computing hosts; determine a designated virtual local area network (VLAN) architecture of a plurality of different VLAN architectures; and initiate one or more commands to the at least one switch to configure the at least one switch to have the designated VLAN architecture (see Claim 7 rejection above).
As per claim 18, which depends on claim 11, Martinez further teaches wherein the processor device is further to: subsequent to the network environment provisioner provisioning the first network environment based on the first network provisioning metadata, monitor metadata associated with the first network environment; determine that the metadata associated with the first new network environment has changed; automatically generate new network provisioning metadata that corresponds to the change; and send a notification to a designated user that the new network provisioning metadata has been generated and is ready to be processed by the network environment provisioner (see Claim 8 rejection above).


Conclusion
8.	For the reasons above, claims 1-20 have been rejected and remain pending.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Won/
Primary Examiner, Art Unit 2449